Citation Nr: 0902149	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for coronary artery 
disease, status post pacemaker, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims for service 
connection for bilateral hearing loss and coronary artery 
disease, status post pacemaker, to include as secondary to 
service-connected diabetes mellitus.

In November 2008, the veteran was afforded a hearing at the 
RO before the undersigned, who was designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing has been added to the 
record.  

At that hearing, the veteran appears to have raised informal 
claims of entitlement to an increased rating for his diabetes 
mellitus, currently evaluated as 20 percent disabling, and a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) and to 
nonservice-connected pension benefits.  The Board refers 
those claims to the RO for appropriate action.

The veteran's claim for service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is related to acoustic 
trauma incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  See 38 C.F.R. 
§§ 3.309(a), 3.384, Groves v. Peake, 524 F.3d 1306, 1909 
(Fed. Cir. 2008) (holding that when a chronic disease is 
identified in service and at any time after service, service 
connection will be granted without the need for nexus 
evidence).  Bilateral sensorineural hearing loss is a chronic 
disease subject to presumptive service connection, provided 
that it is manifest to a compensable degree within one year 
after separation from service.  See 38 C.F.R. §§ 3.309(a), 
3.384.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

In this case, the veteran contends that his bilateral hearing 
loss is causally related to noise exposure that he incurred 
during active duty.  Specifically, the veteran testified at a 
November 2008 Board hearing that he began to lose his hearing 
in 1970 while serving as a mechanic assigned to an artillery 
unit.  In that capacity, he was subjected to noise from 
diesel engines, tubochargers, and M108 guns, which would fire 
blanks "right over the shop" where he worked.  The veteran 
reported that he was not issued hearing protection in 
service, and that only when he complained that he could "no 
longer hear the engines in the shop like he used to" was he 
given a hearing test, which revealed hearing loss.  He 
conceded that after leaving service, he continued to work as 
a mechanic in noisy environments.  Nevertheless, the veteran 
asserted that his currently diagnosed bilateral hearing loss 
had its onset in service.  

The service personnel records reflect that the veteran served 
as a general vehicle repairman in an artillery unit.  In 
light of the veteran's credible testimony and resolving all 
reasonable doubt in his favor, the Board concludes that the 
veteran was likely exposed to acoustic trauma in service.  
While this supports his contention of the incurrence of 
hearing loss in service, however, there still needs to be a 
medical nexus linking a current disability to the in-service 
injury.

The service treatment records show that in December 1970, the 
veteran complained of bilateral hearing problems.  He 
underwent an audiometric evaluation, which yielded the 
following results, in puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
45
LEFT
5
0
0
--
25

Based upon the veteran's complaints and the audiometric test 
results, he was diagnosed with "bilateral high frequency 
hearing loss and pain in the mastoid area," which was noted 
to be permanent in nature.  He was then placed on an H2 
physical profile.  The service treatment records, including 
his May 1977 separation examination, are otherwise negative 
for any complaints, diagnoses or treatment regarding hearing 
loss.

The veteran's post-service medical records reflect that he 
sought treatment for hearing problems at a VA Medical Center 
in January 2007 and was subsequently diagnosed with 
moderately severe high frequency sensorineural hearing loss 
and prescribed hearing aids.  

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic 
disease, such as sensorineural hearing loss, is shown in 
service and the same chronic disease subsequently manifests 
at a later date.  38 C.F.R. § 3.303(b); Groves.

The Board acknowledges that the veteran's May 1977 separation 
examination did not contain any complaints or clinical 
findings of hearing loss, and that the veteran did not seek 
treatment for hearing problems for nearly two decades after 
leaving service.  Nevertheless, given that veteran's 
bilateral hearing loss was shown to be manifest during 
service and then again at a later date (January 2007), the 
Board concludes that service connection is warranted.  Id.  

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the veteran's claim for service connection for 
bilateral hearing loss is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The veteran, in written statements and testimony before the 
Board, reported that he suffered his first heart attack in 
1990 and had since undergone treatment for coronary artery 
disease, including the insertion of a pacemaker.  He asserted 
that his coronary artery disease was caused or aggravated by 
his service-connected diabetes mellitus, or, in the 
alternative, that it was directly related to his exposure to 
Agent Orange while serving in Korea.

Here, the veteran's personnel records reflect that he served 
in Korea from April 1969 to May 1970.  In this regard, the 
Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969, and indeed, VA 
has already acknowledged the veteran's likely herbicide 
exposure when he served in the DMZ in Korea in granting 
presumptive service connection for diabetes mellitus in June 
2006.  However, coronary artery disease is not one of 
diseases subject to presumptive service connection on the 
basis of herbicide exposure, and so service connection is not 
warranted on a presumptive basis. 38 C.F.R. § 3.309(e).  
Nevertheless, the availability of presumptive service 
connection for a disability based on exposure to herbicides 
does not preclude a veteran from establishing service 
connection with proof of direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records are negative for any 
complaints, diagnoses, or treatment regarding heart problems.  
On examination prior to his separation from service in March 
1977, the veteran's systolic blood pressure was measured as 
138, which was considered normal, and his clinical evaluation 
was negative for any cardiovascular abnormalities.

The record thereafter shows that the veteran was hospitalized 
following heart attacks in 1990 and 1994 and has since 
received private and VA medical treatment for coronary artery 
disease and related symptoms.  

Additionally, the Board notes that the veteran has been 
service-connected for diabetes mellitus on the basis of 
herbicide exposure since March 2006.  He is currently rated 
as 20 percent disabled for that condition.  The RO noted in 
the April 2007 statement of the case that because the 
veteran's heart disease existed prior to his January 2006 
diagnosis of diabetes mellitus and there was no evidence that 
it had gotten materially worse since that diagnosis, a 
finding of service connection on a secondary basis was not 
warranted.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran in this case has not yet 
been afforded a VA cardiovascular examination to address the 
etiology of his coronary artery disease.  Therefore, it 
remains unclear to the Board whether the veteran's current 
disability was incurred in or aggravated by his exposure to 
herbicides or any other aspect of service.  The Board 
therefore finds that a remand for an additional examination 
and etiological opinion is in order.

Additionally, the Board acknowledges that the issue of 
secondary service connection with regard to coronary artery 
disease has been raised by the veteran and must now be 
addressed.  Under the law, the Board is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
further development is required because the medical evidence 
of record does not contain sufficient information to support 
the RO's finding that the veteran's coronary artery disease 
was not caused or aggravated by his service-connected 
diabetes mellitus.  Under the circumstances, it is incumbent 
on the Board to remand this matter and supplement the record 
prior to issuing a decision.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 
175; see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  Accordingly, this claim must be remanded in order to 
obtain a medical opinion regarding whether the veteran's 
coronary artery disease is related to or has been aggravated 
by his service-connected diabetes. 

Finally, the veteran indicated in his November 2008 testimony 
before the Board that he was continuing to receive treatment 
for heart problems at the VA Medical Center in Memphis, 
Tennessee.  However, the record does not include any VA 
medical records dated after January 2007.  Thus, it appears 
that some VA medical records are not present in the claims 
folder.  Because VA is on notice that there may be VA medical 
records that may be applicable to the veteran's claim for 
service connection and because those records may be of use in 
deciding the claim, they are relevant and an attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in Memphis, Tennessee, 
dated from February 2007 to the present.

2.  After the above-requested records have 
been associated with the claims file, 
schedule the veteran for a VA 
cardiovascular examination for the purpose 
of ascertaining the etiology of his 
currently diagnosed coronary artery 
disease.  The claims folder should be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that the claims folder was reviewed.  The 
examiner should provide an opinion as to 
the following:

a)  Is it as likely as not that the 
veteran's coronary artery disease is 
etiologically related to his period of 
active service, including his exposure to 
herbicide agents in Korea?

b)  Is it as likely as not that the 
veteran's coronary artery disease is due 
to his service-connected diabetes 
mellitus?

c)  Is it as likely as not that the 
veteran's coronary artery disease is 
aggravated or permanently worsened by his 
service-connected diabetes mellitus?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


